Exhibit 10.06

 

[g86851kii001.gif]

 

TRACY BINKLEY

MANAGING DIRECTOR

 

 

April 5, 2006

 

By Hand

 

Jonathan E. Beyman

 

Dear Jon:

 

This letter will confirm our understanding with respect to your resignation from
Lehman Brothers Inc. and its subsidiaries and affiliates (together, the “Firm”).

 

You have expressed your intent to resign voluntarily from the Firm, but have
agreed to provide transition services and to undertake certain other obligations
as provided in this letter.

 

Effective as of May 31, 2006, you will resign your position as Managing Director
and all committee memberships and other positions you hold with the Firm (your
“Resignation Date”).  You will continue to receive base salary and benefits
coverage through the Resignation Date.  During this time, you will work to
ensure an orderly and successful transition of your responsibilities.  In
consideration of your agreement to work through your Resignation Date and your
commitment to abide by the other terms contained in this agreement, including
the obligation not to solicit employees and to be reasonably available to the
Firm for transition and advisory services, the Firm will pay to you a cash
special separation payment of $800,000, less tax withholdings and deductions, on
or about January 1, 2007.

 

If you materially breach any obligation you have under this letter agreement,
you will not receive the special payment and, if such payment has already been
made, will be required to promptly repay such amount to the Firm. Pursuant to
the Firm’s policy regarding bonus entitlements for terminating employees, you
acknowledge that you are not receiving a bonus for fiscal year 2006 and that you
are not entitled to severance.

 

In consideration of the terms of this agreement, including the special
separation payment, you agree as follows:

 

a)              you will reasonably cooperate with the Firm with respect to
matters relating to your responsibilities while employed by the Firm, including
but not limited to any business-related litigations, arbitrations or
investigations;

 

--------------------------------------------------------------------------------


 

b)             through December 31, 2006, you will be reasonably available from
time to time to the CAO of the Firm and his or her designees to advise on
business matters pertaining to your areas of expertise and experience;

 

c)              consistent with your existing obligations to the Firm, you will
continue to maintain in strictest confidence all confidential or proprietary
information concerning or relating to the Firm and/or its clients and not
disclose or provide access to or copies of such information, directly or
indirectly, to any other person or entity without the Firm’s prior written
consent, and will return to the Firm any and all Firm property that you may
possess within one week after your last day of active employment;

 

d)             you will not disparage the Firm or its directors or officers, and
you will not direct, encourage or suggest in any way to any other person that
such other person disparage the Firm or its directors or officers; and

 

e)              through May 31, 2008, you will not for the benefit or any person
or entity other than the Firm directly or indirectly, in any capacity
whatsoever, solicit, recruit or otherwise encourage the resignation of any
person who is currently an executive, employee, agent, consultant or independent
contractor of the Firm, or who was so within the twelve-month period preceding
such solicitation, recruitment, or encouragement.

 

In addition to the above, you agree to the terms of the release attached to this
letter as Exhibit A.  Notwithstanding the release and the other terms of this
agreement, you will remain eligible for indemnification pursuant and subject to
the corporate charter and by-laws with respect to your employment through your
Resignation Date.

 

Your rights to benefits under any employee benefits plans, including your rights
with respect to any outstanding equity awards, and your rights under any
investment partnerships, will be determined in accordance with the terms of such
plans and partnerships and any applicable agreements, as such apply in the case
of a voluntary resignation from the Firm.  Please be advised that our employee
benefits plans may be modified or terminated in accordance with plan terms.

 

You have been given a period of twenty-one days from the date of this letter to
review and consider it before signing.  In addition, you may revoke the
agreement within seven days of your signing it by delivering a written notice of
revocation addressed to Tracy Binkley, Lehman Brothers, 745 7th Avenue, New
York, New York.  Should you revoke the agreement, it will be null and void.

 

This letter constitutes the entire agreement between you and the Firm and
supersedes any other written or unwritten agreement between you and the Firm
with respect to the separation of your employment.  This letter may only be
amended or terminated by a written agreement signed by you and the Firm.  This
letter will be binding on the Firm and its successors and assigns.

 

2

--------------------------------------------------------------------------------


 

Finally, I want to express my sincere appreciation for your contributions to
Lehman Brothers and your agreement to work with us through this transition. If
this letter accurately reflects our understanding, please sign in the space
indicated below and return the signed copy to me.

 

 

Very truly yours,

 

 

 

/s/ Tracy Binkley

 

 

Tracy Binkley

 

Global Director of Human Resources

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Jonathan E. Beyman

 

April 6, 2006

 

Jonathan E. Beyman

Date

 

3

--------------------------------------------------------------------------------


 

Exhibit A:  Release

 

In consideration of the benefits described in the letter agreement to which this
Exhibit A is attached, you agree to forever release the Firm, including all
affiliated companies, past and present parents, subsidiaries and divisions and
present and former employees, officers, directors, successors and assigns, from
all claims you may now have based on your employment with the Firm, or the
termination of that employment, to the maximum extent permitted by law.  This
includes a release, to the maximum extent permitted by law, of any rights or
claims you may have under federal, state or local laws of the United States,
including: the Age Discrimination in Employment Act, which generally prohibits
age discrimination in employment; Title VII of the Civil Rights Act of 1964,
which generally prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Americans with Disabilities Act, which
generally prohibits discrimination on the basis of disability; the Employee
Retirement Income Security Act of 1974, which governs the provision of pension
and welfare benefits; and all other federal, state or local laws prohibiting
employment discrimination.  This also includes a release by you of any claims
for wrongful discharge, any compensation claims, or any other claims under any
statute, rule, regulation or under the common law.  This release covers both
claims that you know about and those you may not know about.

 

 

JEB Initials:

 

 

 

--------------------------------------------------------------------------------